DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed February 8, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a cite number 6 “Golden Technologies advertisement video http://youtu.be/TyEvrmoaHME “ under non-patent literature document does not include a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art either alone or in combination fails to disclose, teach or suggest a method of traversing an obstacle with a wheelchair, comprising: providing a frame having a first pivot axis and a second pivot axis; pivoting a drive assembly pivot arm about the first pivot axis; pivoting a front caster first curved pivot arm about the first pivot axis; pivoting a front caster second curved pivot arm about the second pivot axis; pivoting a rearward extending link connected to the front caster first curved pivot arm; and changing a position of the rearward extending link.
Regarding independent claim 27, the prior art either alone or in combination fails to disclose, teach or suggest a method of traversing an obstacle with a wheelchair, comprising: pivoting a drive assembly pivot arm about the first pivot axis; pivoting a front caster first curved pivot arm about the first pivot axis; pivoting a front caster second curved pivot arm about the second pivot axis; pivoting a rearward extending link connected to the front caster first curved pivot arm, wherein this step comprises pivoting the link about a first end link pivot connected to the front caster first curved pivot arm and a second end link pivot; and changing a position of the rearward extending link.
Regarding independent claim 27, the prior art either alone or in combination fails to disclose, teach or suggest a method of traversing an obstacle with a wheelchair, comprising: pivoting a drive assembly pivot arm about the first pivot axis; pivoting a front caster first curved pivot arm about the first pivot axis; pivoting a front caster second curved pivot arm about the second pivot axis; moving a rearward extending link connected to the front caster first curved pivot arm, wherein this step comprises moving a first link end connected to the front caster first curved pivot arm and moving a second link end; and changing a position of the rearward extending link.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        May 7, 2022